Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 23 February 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Pompton February the 23d 1781
                        
                        Since writing the inclosed, My fears are gone a way And The 64 has Vanished into the frigat the Iris—the
                            Importance of the Thing, and perhaps the Mistrust of My first judgement in occasions upon which I am personally Sanguine
                            Had Been the Reasons of My Being so particular—They will still influence the precaution I take of sending you the Man, But
                            He is such a fool or such a knave that His Intelligence Amounts to Nothing.
                        My first letter was writen after a few slight questions which He answered as I have written to your
                            Excellency—Since this time I Have Examined Him More Carefully, and find that the History he gives of Himself is the More
                            improbable as it is said the man under whom he pretends to have inlisted at Newyork in 1776 never was with the ennemy
                            before 1777 and never at Newyork before 1778.
                        Among the five ships of the line he reckons two Sloops of war who says he as well as every sloop of war are
                            ships of the line—The sixty four at Newyork is which is Called The Iris frigat—She Had an
                            engagement of the coast of Virginia with a french frigat—She Brought to Newyork The account of the taking of
                            Charlestown—He thinks she is Commanded By a Captain Montaigu (who I was told has Relieved Hawker) But tho’ He cannot
                            ascertain this Circumstance He Has Never Heard During the four years he was in Newyork of any other ship of this Name than
                            the Iris frigat whom he assures to be a ship of the line.
                        Unless I was to hear some thing less inconsequent and stupid on the Ennemy’s force, I will not write to
                            Chesepeak Bay untill I arrive at philadelphia. But tho’ I do not at all credit that foolish Report, I send the man to you,
                            so that your Excellency may not Be troubled By the least doubt on that Matter. With the Most tender affection and highest
                            Respect I Have the Honor to be Your Excellency’s Most Humble servant and eternal friend
                        
                            Lafayette
                        
                    